DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an information processing apparatus comprising: a processor configured to display, on a display, a document in a first display mode by switching a document display mode from a second display mode to the first display mode in response to determining that the document displayed is a distributed document or a document having been distributed, that the document has never been browsed, and that a browsing time limit set for the document expires within a first predetermined period, wherein, in response to determining that the document has been browsed, the processor displays the document without switching the document display model the processor displays a folder in a first folder display mode by switching a folder display mode from a second folder display mode to the first folder display mode in response to determining that the folder includes a plurality of documents in which a number of the documents for which the document display mode is to be switched to the first display mode is equal to or greater than a predetermined number or in response to determining that the folder includes the plurality of documents in which a ratio of the number of the documents for which the document display mode is to be switched to the first display 
Claims 2-5, 9-16, and 18 depend on claim 1, thus are allowable for the same reasons stated above.
Claims 17 and 19 recite similar limitations as claims 1 and 18, thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2013/0132908) teaches a method and device for presenting time-limited content.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/KENT YIP/Primary Examiner, Art Unit 2672